NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 26 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

COLOR SWITCH LLC; COLOR SWITCH                  No.    19-15843
PRODUCTIONS, INC.,
                                                D.C. No.
                Plaintiffs-Appellants,          1:18-cv-00419-DAD-JLT

 v.
                                                MEMORANDUM*
FORTAFY GAMES DMCC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                       Argued and Submitted June 11, 2020
                            San Francisco, California

Before: SCHROEDER and BUMATAY, Circuit Judges, and MORRIS,** District
Judge.

      Plaintiffs-Appellants Color Switch LLC and Color Switch Productions, Inc.

(collectively “Color Switch”) appeal the district court’s order granting Defendant-

Appellee Fortafy Games DMCC’s (“Fortafy”) motion to dismiss. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Brian M. Morris, United States District Judge for the
District of Montana, sitting by designation.
      Color Switch created a mobile game, otherwise known as an app, and

entered into an agreement with Fortafy that called for Fortafy to publish and update

the game as necessary. The game proved financially successful for both parties, but

Color Switch nonetheless exercised the agreement’s termination clause and

demanded that Fortafy return the game to Color Switch. Fortafy refused. Color

Switch sued Fortafy for Copyright Act infringement and requested declaratory

relief on the same grounds. The district court dismissed both claims based on a

forum selection clause in the parties’ agreement that required the parties to bring

“[a]ny dispute arising in connection with this Agreement” in the Court of Dubai.

      Color Switch now alleges that the district court made five errors. We review

de novo Color Switch’s alleged error that its Copyright Act claim and request for

declaratory judgment fall outside the scope of the forum selection clause. See Doe

1 v. AOL LLC, 552 F.3d 1077, 1081 (9th Cir. 2009). We review for an abuse of

discretion Color Switch’s three alleged errors that relate to the clause’s

enforceability. See Petersen v. Boeing Co., 715 F.3d 276, 279 (9th Cir. 2013). We

review de novo Color Switch’s remaining claim that the district court should have

granted it an evidentiary hearing or leave to amend. See id. at 282.

      Color Switch’s Copyright Act claim and request for declaratory judgment

fall within the scope of the agreement’s forum selection clause. We apply federal

law to determine the scope of a forum selection clause. Manetti-Farrow, Inc. v.


                                          2                                   19-15843
Gucci Am., Inc., 858 F.2d 509, 513 (9th Cir. 1988). Federal law dictates that we

give words in a contract their common meaning. Simonoff v. Expedia, Inc., 643

F.3d 1202, 1205 (9th Cir. 2011). This Court has recognized that “relating to”

carries the same definition as “in connection with.” See Yei A. Sun v. Advanced

China Healthcare, Inc., 901 F.3d 1081, 1086 (9th Cir. 2018). And forum selection

clauses that contain the phrase “relating to” cover “disputes that reference the

agreement or have some ‘logical or causal connection’ to the agreement.” Id.

(quoting John Wyeth & Bro. Ltd. v. CIGNA Int’l Corp., 119 F.3d 1070, 1074 (3d

Cir. 1997) (Alito, J.)). The dispute here “reference[s] the agreement” because

Fortafy claims that it has ownership rights to the game based on the agreement. A

court would have to interpret Fortafy’s ownership rights under the agreement to

resolve Color Switch’s Copyright Act claim and request for declaratory judgment.

The dispute thus falls within the scope of the forum selection clause. See id.

      The district court acted within its discretion when it found that the forum

selection clause did not result from fraud or coercion. Color Switch failed to

provide evidence that the forum selection clause, in particular, resulted from fraud

or coercion. See Petersen, 715 F.3d at 282. Further, Color Switch’s general

allegations that Fortafy would withhold payments owed to Color Switch do not rise

to the level of fraud or coercion absent any specific information about the amount

of money that Fortafy allegedly threatened to withhold and Color Switch’s right to


                                          3                                      19-15843
that money.

      The district court acted within its discretion when it found that the Court of

Dubai would not deprive Color Switch of its day in court. Color Switch provided

evidence that the Court of Dubai does not offer the same remedies as courts here.

Color Switch needed to provide evidence, however, that the Court of Dubai would

provide no remedies. See Yei A. Sun, 901 F.3d at 1091–92. Further, Color Switch

cannot prevail on the argument that the Court of Dubai would apply UAE law

because “forum non conveniens doctrine does not guarantee the plaintiff its choice

of law.” Creative Tech, Ltd. v. Aztech Sys. Pte., Ltd., 61 F.3d 696, 701 (9th Cir.

1995).

      The district court acted within its discretion when it found that the forum

selection clause does not contravene a strong public policy of the United States.

Color Switch failed to identify a statute or judicial decision that “clearly states” a

strong public policy that the forum selection clause contravenes. Yei. A. Sun, 901

F.3d at 1090. The Copyright Act contains no such clear statement.

      The district court acted within its discretion when it denied Color Switch an

evidentiary hearing and leave to amend. A district court may deny leave to amend

a pleading when leave to amend would prove futile. See Nunes v. Ashcroft, 375

F.3d 805, 808 (9th Cir. 2004). Color Switch told the district court that it possessed

new evidence that related to whether the forum selection clause resulted from


                                           4                                     19-15843
coercion. The district court gave Color Switch the opportunity to present this

evidence in a sur-reply. Color Switch failed to provide any new evidence in that

sur-reply. Given this failure, the district court did not abuse its discretion in finding

that any further amendments or hearings would prove futile.

      AFFIRMED.




                                           5                                     19-15843